Case: 22-50692     Document: 00516490122         Page: 1    Date Filed: 09/29/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 29, 2022
                                  No. 22-50692                          Lyle W. Cayce
                                                                             Clerk

   Campaign Legal Center; American Civil Liberties Union
   Foundation of Texas; Mexican American Legal Defense
   and Educational Fund, Incorporated; Lawyers
   Committee for Civil Rights Under Law; DEMOS a
   Network for Ideas and Action, Limited,

                                                           Plaintiffs—Appellees,

                                      versus

   John B. Scott, in his official capacity as Secretary of
   the State of Texas,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:22-CV-92


   Before Jones, Ho, and Wilson, Circuit Judges.
   Edith H. Jones, Circuit Judge:
         The Plaintiffs obtained an injunction from the district court requiring
   the State of Texas to provide information including the names and voter
   identification numbers of persons suspected of being noncitizens though
   registered to vote.    Reversing the district court, we hold that the
   organizations constituting the Plaintiffs lack standing to bring their claim
Case: 22-50692        Document: 00516490122             Page: 2      Date Filed: 09/29/2022




                                        No. 22-50692


   under the National Voter Registration Act of 1993 (“NVRA”).
   Consequently, we REVERSE and REMAND with instructions to DISMISS.1
                                 I. BACKGROUND
           This action arises from federal and state law, specifically, the NVRA’s
   “public disclosure provision,” 52 U.S.C. § 20507(i)(1), and Sections 16 and
   31 of the Texas Election Code.
           The NVRA is designed to “increase the number of eligible citizens
   who register to vote” and “enhance[] the participation of eligible citizens as
   voters” in federal elections.           52 U.S.C. § 20501(b)(1)–(2).            Equally
   important, the NVRA is intended to “protect the integrity of the electoral
   process” and “ensure that accurate and current voter registration rolls are
   maintained.” Id. § 20501(b)(3)–(4). In line with the latter goals:
           Each State shall maintain for at least 2 years and shall make
           available for public inspection and, where available,
           photocopying at a reasonable cost, all records concerning the
           implementation of programs and activities conducted for the
           purpose of ensuring the accuracy and currency of official lists
           of eligible voters, except to the extent that such records relate
           to a declination to register to vote or to the identity of a voter
           registration agency through which any particular voter is
           registered.
   Id. § 20507(i)(1). “A person who is aggrieved by a violation of [the NVRA]
   may provide written notice of the violation to the chief election official of the
   State involved” and may file suit for injunctive relief if the violation goes
   uncorrected. Id. § 20510(b)(1)–(2).



           1
             The U.S. Government moved in this court, for this first time, to intervene and
   defend the NVRA provision here at issue against a challenge by the State. In light of our
   disposition of this case, we DENY the motion as unnecessary.




                                              2
Case: 22-50692      Document: 00516490122            Page: 3   Date Filed: 09/29/2022




                                      No. 22-50692


          The NVRA also provides that resident citizens can register to vote in
   a state when they apply for or renew their driver’s licenses. See id. § 20504.
   The state must, however, cross-check registrations to ensure that only
   eligible voters remain on the rolls. See id. § 20507. To do so, the Texas
   Secretary of State (“the Secretary”) periodically compares information in
   the existing statewide computerized voter registration list against citizenship
   information in the database of the Department of Public Safety (“DPS”).
   Tex. Elec. Code § 16.0332(a-1). Next, the Secretary sends the names of
   any potentially ineligible voter to appropriate local registrars.       See id.
   §§ 16.033(a), .0332(a). If registrars determine a voter may be ineligible, they
   send “a written notice requiring the voter to submit to the registrar proof of
   United States citizenship.” Id. § 16.0332(a). Failure to provide such proof
   can lead to cancellation of voter registrations. See id. §§ 16.033, 16.0332(b).
          In the course of the Secretary’s maintenance activity, the Secretary
   may “receiv[e] or discover[] information indicating that criminal conduct in
   connection with an election has occurred.” Id. § 31.006(a). If the Secretary
   “determines that there is reasonable cause to suspect that criminal conduct
   occurred,” then he “refer[s] the information to the attorney general.” Id.
   That information only becomes public once the Secretary determines it
   “does not warrant an investigation,” or “if referred to the attorney general,
   the attorney general has completed the investigation or has made a
   determination that the information referred does not warrant an
   investigation.” Id. § 31.006(b).
          The instant case is preceded by a 2019 lawsuit filed by other parties
   against an earlier iteration of the state’s voter roll maintenance program. The
   State settled that case in an agreement providing that the Secretary may
   “obtain potential non-U.S. citizen data from DPS on a weekly basis,” but the
   Secretary is only allowed to flag “the records of voters whose effective date




                                           3
Case: 22-50692         Document: 00516490122           Page: 4     Date Filed: 09/29/2022




                                        No. 22-50692


   of voter registration is prior to, or no more than 30 calendar days after, the
   issuance date of the voter’s current driver’s license or personal identification
   card for which he or she proved lawful presence but not U.S. citizenship.”2
   In other words, the Secretary only identifies “individuals who registered to
   vote before they presented documents at a DPS office indicating their non-
   citizenship.”      The Secretary must also notify the plaintiffs’ attorneys
   involved in the settlement 10 days before sending local election officials
   information from any new database of suspected non-citizen voters.
          The Texas Attorney General informed Plaintiffs’ counsel in this case
   that the Secretary had begun matching DPS data against voter registration
   rolls on a weekly basis and intended to notify county election officials of
   voters identified as potential non-citizens. An August 2021 letter indicated
   that the Secretary intended to send information identifying 11,197 registered
   voters as potential non-citizens to local officials. In a September 2021 letter,
   the Secretary stated that it had identified 49 additional potential non-citizens
   during the first three weeks of updates.
          It is unclear why Plaintiffs received the letters because none was a party
   to the 2019 settlement. Nonetheless, their counsel responded to both letters
   by asking the Secretary for:
          The list of all . . . registrants [the Secretary’s] office identified
          as potential non-U.S. citizens, including the date each
          individual registered to vote, the effective date of each
          individual’s voter registration; the date each individual
          provided documentation to DPS; the issuance date of each
          individual’s current driver’s license or personal identification;
          the documents provided to DPS showing proof of lawful



          2
              This requirement was later codified. See Tex. Elec. Code § 16.0332(a-1).




                                              4
Case: 22-50692      Document: 00516490122           Page: 5       Date Filed: 09/29/2022




                                     No. 22-50692


          presence but not U.S. citizenship; and the voting history of
          each of these individuals.
          The Secretary denied the requests on the basis of privacy concerns,
   asserted that the records were protected from disclosure under the Texas
   Public Information Act (“PIA”), Tex. Gov’t Code § 552, and indicated
   his intent to seek a decision from the Attorney General as to whether to
   withhold them. Plaintiffs charged that withholding the requested documents
   violated the NVRA’s public disclosure provision, and they were entitled to
   file suit if the violation was not corrected within 90 days.
          As of January 14, 2022, 278 of the flagged voters had been confirmed
   as non-citizens. The status of the remaining flagged voters is unknown. In
   February 2022, Plaintiffs filed suit seeking declaratory and injunctive relief
   against the Secretary in his official capacity for violating the NVRA.
          Consolidating a hearing for preliminary injunction with the merits, the
   district court held a bench trial and found that Plaintiffs have standing to seek
   the records; the requested records are subject to the NVRA’s public
   disclosure provision; in three counties, the Secretary’s list erroneously
   flagged some eligible voters as non-citizens; and the Secretary’s failure to
   produce the records violated the NVRA because no exception applied. A
   separate mandatory injunction required the Secretary to provide Plaintiffs
   with a bevy of information regarding each of the 11,246 voters identified as
   potential non-citizens. The Secretary has provided all that information
   except individuals’ names and voter identification numbers.
          The Secretary appealed and moved both the district court and this
   court for a stay pending appeal. This court granted the Secretary’s motion
   for a temporary administrative stay of the district court’s injunction. The
   appeal was expedited to an oral argument calendar.




                                          5
Case: 22-50692         Document: 00516490122                Page: 6       Date Filed: 09/29/2022




                                           No. 22-50692


                                     II. DISCUSSION
           To resolve this appeal, we need go no further than to discuss the
   Plaintiffs’ Article III standing to sue, a question of law subject to de novo
   review. Rivera v. Wyeth-Ayerst Lab’ys, 283 F.3d 315, 319 (5th Cir. 2002).
   “Because this case was tried, Plaintiffs needed to prove standing by a
   preponderance of the evidence.” Env’t Tex. Citizen Lobby, Inc. v. ExxonMobil
   Corp., 968 F.3d 357, 367 (5th Cir. 2020) (citing Lujan v. Defenders of Wildlife,
   504 U.S. 555, 561, 112 S. Ct. 2130, 2136–37 (1992)). “A factual finding that
   a plaintiff met that burden is reviewed for clear error.” Id. (collecting cases).
   Because the district court erred in finding that the plaintiffs have Article III
   standing, it had no jurisdiction to reach the merits. Cook v. Reno, 74 F.3d 97,
   99 (5th Cir. 1996).
           And among the three criteria necessary to confer Article III standing,
   we need only dwell on the first, whether Plaintiffs suffered an injury in fact
   that is (a) concrete3 and particularized4 and (b) actual or imminent. Lujan,
   504 U.S. at 560–61, 112 S. Ct. at 2136–37 (internal quotation marks and
   citations omitted);5 see also Spokeo, Inc. v. Robins, 578 U.S. 330, 337–42,
   136 S. Ct. 1540, 1547–49 (2016). Absent such injury, “there is no case or
   controversy for the federal court to resolve.” Casillas v. Madison Ave. Assocs.,
   926 F.3d 329, 333 (7th Cir. 2019) (Barrett, J.).




           3
             For an injury to be concrete it must be “real, and not abstract.” Spokeo, Inc. v.
   Robins, 578 U.S. 330, 340, 136 S. Ct. 1540, 1548 (2016) (internal quotation marks omitted).
           4
            “For an injury to be particularized, it must affect the plaintiff in a personal and
   individual way.” Id. at 339 (internal quotation marks omitted).
           5
              As Lujan set forth, the other two criteria are that the injury is fairly traceable to
   the defendant’s conduct and that the injury is redressable by a favorable court decision. Id.
   at 338, S. Ct. at 1547.




                                                  6
Case: 22-50692      Document: 00516490122           Page: 7    Date Filed: 09/29/2022




                                     No. 22-50692


          At trial, the Plaintiffs, though challenged by the Secretary, offered no
   evidence to support their claim of standing. The district court addressed the
   issue perfunctorily, reciting the Supreme Court’s decision in TransUnion
   LLC v. Ramirez for the proposition that when a plaintiff claims
   “informational injury” arising from a statutory public disclosure provision,
   the plaintiff must also adduce “‘downstream consequences,’ which include
   adverse effects related to the information deficit.” Campaign Legal Ctr. v.
   Scott, _ F. Supp. 3d _, 2022 WL 3221301, at *3 (W.D. Tex. Aug. 2, 2022)
   (citing TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2214 (2021)). The
   district court held the test satisfied by (a) the NVRA’s public disclosure
   requirement backed by a citizen suit provision and (b) “‘downstream
   consequences,’ including the lack of an opportunity for Plaintiffs to identify
   eligible voters improperly flagged in the database.” Id. at *4. (Whether the
   court’s characterization of downstream consequences is a conclusion of law
   or finding of fact is ultimately immaterial.)
          On appeal, Plaintiffs attempt to establish standing by asserting three
   theories of informational injury standing. First, Plaintiffs contend that as
   “civic engagement organizations . . . [they] have standing to request records
   under the NVRA[]” and therefore have a right to the requested registrant
   records. Second, they maintain that “there is [a] downstream injury with
   respect to the public not having visibility into how Texas is keeping its voter
   lists[.]” Third, Plaintiffs assert that “there is [a] downstream injury with
   respect to the public not having visibility into . . . properly registered Texans
   being discriminated against and burdened in their right to vote.” The first
   theory was rejected by this court only a few weeks ago, and the other two




                                          7
Case: 22-50692          Document: 00516490122                  Page: 8        Date Filed: 09/29/2022




                                              No. 22-50692


   theories encompass no more than alleged injuries to the public and affected
   Texas voters writ large.6
            Even if Plaintiffs had a right to the records sought, an issue we do not
   reach, they have not established an injury in fact. See Spokeo, 578 U.S. at 341,
   136 S. Ct. at 1549. Spokeo implied7 and TransUnion held that “under Article
   III, an injury in law is not an injury in fact.” TransUnion, 141 S. Ct. at 2205.
   TransUnion generally rejected the Attorney General’s advocacy for an
   unlimited “informational injury” approach to standing, in part by explaining
   that “the plaintiffs have identified no ‘downstream consequences’ from
   failing to receive the required information.’” 141 S. Ct. at 2214 (quoting
   Trichell v. Midland Credit Mgmt., 964 F.3d 990, 1004 (11th Cir. 2020)). As
   this court recently observed, TransUnion rejected “the proposition that ‘a
   plaintiff automatically satisfies the injury-in-fact requirement whenever a


            6
               Plaintiffs argue for the first time on appeal that they seek the requested
   “information, in part, to fulfill their obligations to the clients they represented . . . who are
   parties to the 2019 Settlement Agreement.” Plaintiffs claim they “will use this information
   to advise their former clients as to their rights, if any, under the 2019 settlement agreement, if the
   records show that Defendant has failed to comply with the terms therein.” Because they
   did not articulate that theory of standing below, it is forfeited. See Ctr. for Bio. Diversity v.
   EPA, 937 F.3d 533, 542 (5th Cir. 2019) (collecting cases). In any event, such a claimed
   injury is insufficient to confer standing. There is no further allegation as to how the 2019
   settlement is linked to claims of NVRA violation in the Secretary’s 2021 maintenance
   efforts. And there is no explanation how the “Plaintiffs” here—as opposed to their lawyers
   (who are not Plaintiffs)—have any relationship to the parties that settled the 2019 case.
   Nor is there any evidence of an ongoing attorney-client relationship between any settling
   party and Plaintiffs. Finally, Plaintiffs’ desire to bring legal claims on behalf of potential
   future litigants is entirely speculative and thus insufficient to confer standing on the
   organizations themselves. See, e.g., Vote.Org v. Callanen, 39 F.4th 297, 304 (5th Cir. 2022).
   Plaintiffs cannot show a sufficiently concrete injury based on the prospect of a “future
   attorney-client relationship with as yet unascertained” individuals. Kowalski v. Tesmer,
   543 U.S. 125, 130–31, 125 S. Ct. 564, 568 (2004).
            7
             “Article III standing requires a concrete injury even in the context of a statutory
   violation.” Spokeo, 578 U.S. at 341, 136 S. Ct. at 1549.




                                                     8
Case: 22-50692         Document: 00516490122                Page: 9       Date Filed: 09/29/2022




                                           No. 22-50692


   statute grants a person a statutory right and purports to authorize that person
   to sue to vindicate that right.’” Perez v. McCreary, Veselka, Bragg & Allen,
   P.C., _F.4th_, 2022 WL 3355249, at *4 (5th Cir. Aug. 15, 2022) (quoting
   TransUnion, 141 S. Ct. at 2205).8 “[R]egardless of whether a statutory right
   is procedural or substantive, Spokeo emphasized that ‘Article III standing
   requires a concrete injury even in the context of a statutory violation.’” Id.
   (quoting Spokeo, 578 U.S. at 341, 136 S. Ct. at 1549) (emphasis added).
   Plaintiffs’ initial claim of informational injury based solely on the Secretary’s
   alleged NVRA violation founders on Perez’s explanation of the scope of
   Spokeo and TransUnion, by which we are bound.9
           Moreover, Plaintiffs here offered no meaningful evidence regarding
   any downstream consequences from an alleged injury in law under the
   NVRA. Their second and third theories of standing assert a statutory right
   of the public to the “visibility” of the Secretary’s process. But absent
   concrete and particularized harm to these Plaintiffs from not obtaining the
   requested personal voter information,10 they assert no cognizable injury in
   fact.    Similarly, the district court’s concern about Plaintiffs’ lack of


           8
              Even before TransUnion and Perez, this court held that a plaintiff must assert
   personal consequences in addition to a claimed informational injury. See Laufer v. Mann
   Hosp., Inc., 996 F.3d 269, 272–73 (5th Cir. 2021)(plaintiff lacked standing to complain of
   alleged ADA disclosure violation by hotel where she evinced no intention of visiting the
   hotel or the state in the foreseeable future).
           9
             The Perez interpretation of these Supreme Court holdings is consistent with other
   circuits’ case law. See, e.g., Laufer v. Looper, 22 F.4th 871, 880–81 (10th Cir. 2022); Trichell
   v. Midland Credit Mgmt., 964 F.3d 990, 1004 (11th Cir. 2020) (pioneering the “downstream
   consequences” expression for informational injury cases); Frank v. Autovest, LLC,
   961 F.3d 1185, 1188 (D.C. Cir. 2020); Huff v. TeleCheck Servs., Inc., 923 F.3d 458, 467 (6th
   Cir. 2019); Robertson v. Allied Sols., LLC, 902 F.3d 690, 697 (7th Cir. 2018); Dreher v.
   Experian Info. Sols., Inc., 856 F.3d 337, 346–47 (4th Cir. 2017).
           10
             Recall that the Secretary has provided much of the additional information
   requested by Plaintiffs and required by the district court’s injunction.




                                                  9
Case: 22-50692     Document: 00516490122            Page: 10    Date Filed: 09/29/2022




                                     No. 22-50692


   “opportunity” to identify voters incorrectly described by the Secretary’s
   data base expresses a speculative rather than concrete grievance. To support
   standing, however, Plaintiffs’ injury must be more than speculative and must
   be “certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409,
   133 S. Ct. 1138, 1147 (2013); see also Stringer v. Whitley, 942 F.3d 715, 721 (5th
   Cir. 2019) (“whether compliance with the NVRA would prevent future
   injury to others is irrelevant; plaintiffs seeking injunctive relief must show a
   continuing or threatened future injury to themselves”).
          The lack of concrete harm here is reinforced because not a single
   Plaintiff is a Texas voter, much less a voter wrongfully identified as ineligible,
   and the Plaintiffs have not claimed organizational standing on behalf of any
   Texas voter members. They cannot and do not “claim standing on behalf of
   any voter whose data is likely to be [mishandled].” Elec. Priv. Info. Ctr. v.
   Presidential Advisory Comm’n on Election Integrity, 878 F.3d 371, 380 (D.C.
   Cir. 2017).     As the D.C. Circuit also explains, “[t]he doctrines of
   informational and organizational standing do not derogate from the elemental
   requirement that an alleged injury be ‘concrete and particularized.’” Id.
          The principal cases relied on by Plaintiffs for their freestanding
   informational injury claim, while superficially appealing, are inapt. FEC v.
   Akins involved “a group of voters with views often opposed to those of [the
   American Israel Public Affairs Committee], [seeking] to persuade the
   [Federal Election Commission] to treat AIPAC as a ‘political committee.’”
   524 U.S. 11, 15–16, 118 S. Ct. 1777, 1781–82 (1998). Plaintiffs in Public Citizen
   v. Dep’t of Justice sought “access to [an] ABA Committee’s meetings and
   records in order to monitor its workings and participate more effectively in
   the judicial selection process.” 491 U.S. 440, 449, 109 S. Ct. 2558, 2564
   (1989). The Supreme Court in each case essentially concluded that




                                          10
Case: 22-50692     Document: 00516490122            Page: 11     Date Filed: 09/29/2022




                                     No. 22-50692


   government refusals to compel disclosures of information arguably required
   by law constituted a concrete Article III injury.
          Further, in Spokeo, though not in TransUnion, the Supreme Court
   cited Akins and Public Citizen for the proposition that “the violation of a
   procedural right granted by statute can be sufficient in some circumstances
   to constitute injury in fact. In other words, a plaintiff in such a case need not
   allege any additional harm beyond the one Congress has identified.” Spokeo,
   578 U.S. at 342, 136 S. Ct. at 1549 (emphasis in original).
          In TransUnion, by contrast, the Court distinguished the Fair Credit
   Reporting Act from the holdings in Akins and Public Citizen, which “involved
   denial of information subject to public-disclosure or sunshine laws that entitle
   all members of the public to certain information.” TransUnion, 141 S. Ct. at
   2214. But the Court noted next in the same paragraph that, “[m]oreover, the
   [TransUnion] plaintiffs have identified no ‘downstream consequences’ from
   failing to receive the required information.” Id. (citing Trichell, 964 F.3d at
   1004). The “downstream consequences” sentence seems ambiguous: it
   might be read to reference only a defect in the TransUnion plaintiffs’ claims
   of injury but not to include the “sunshine laws” covered by Akins and Public
   Citizen. Or, because that sentence falls within a paragraph rejecting the
   United States’s description of informational injury standing, it could be
   deemed a defect in that theory even if applied to Akins and Public Citizen.
          We pause, because the Plaintiffs assert that the Secretary allegedly
   violated a public disclosure provision of the NVRA. Consequently, Akins and
   Public Citizen, on one reading of Spokeo and TransUnion, may dispense with
   “downstream consequences” on the earlier cases’ reasoning that the
   nondisclosure violation alone creates concrete injury.               But while
   acknowledging that semantic possibility, we believe the better reading of the
   cases was offered by Judge Katsas in Trichell, where he noted that in both




                                          11
Case: 22-50692        Document: 00516490122              Page: 12       Date Filed: 09/29/2022




                                         No. 22-50692


   Akins and in Public Citizen, the plaintiffs had actually asserted “downstream
   consequences” since they needed the information in order to participate
   directly and actively in, respectively, the electoral and judicial selection
   processes. Trichell, 964 F.3d at 1004. That his descriptive term was quoted
   by the Supreme Court in TransUnion fortifies this analysis. In addition, the
   Tenth Circuit reasoned exactly the same way in harmonizing Public Citizen
   and Akins with TransUnion. See Laufer, 22 F.4th at 881.
           Thus, even in public disclosure-based cases, plaintiffs must and can
   assert “downstream consequences,” which is another way of identifying
   concrete harm from governmental failures to disclose. Nonetheless, the
   Plaintiffs here still lack standing. They do not allege that identification of
   voter names and identification numbers will directly lead to action relevant
   to the NVRA or any other statute, nor that their direct participation in the
   electoral process will be hindered.11 At best, they might at some future date
   seek to vindicate the specific interests of third party voters whom they (and
   their counsel) do not represent—which is both speculative and a far cry from
   concrete injury to Plaintiffs themselves. Plaintiffs’ claim lacks downstream
   consequences for purposes of Article III standing and is not controlled by
   either Akins or Public Citizen.12




           11
               After all, the Secretary’s list is just a first step in a multi-step process to
   investigate and remove noncitizen voters from the voter lists. Nondisclosure here in no
   way disables the Plaintiffs’ ability to seek out potential plaintiffs, e.g., from the county
   registrars from whom they have already obtained information.
           12
               We take no position on the concurrence’s gratuitous argument offering the
   plaintiffs an opportunity to cure the deficiency in their standing and sue again. No such
   issue was raised before us, nor is it appropriate to comment on a party’s future litigation
   strategy.




                                               12
Case: 22-50692   Document: 00516490122           Page: 13   Date Filed: 09/29/2022




                                  No. 22-50692


         For the foregoing reasons, Plaintiffs lacked standing to sue under the
   NVRA. We DENY as moot the Secretary’s motion for a stay pending appeal,
   and REVERSE and REMAND with instructions to DISMISS.




                                       13
Case: 22-50692    Document: 00516490122           Page: 14    Date Filed: 09/29/2022




                                   No. 22-50692


   James C. Ho, Circuit Judge, concurring in the judgment:
          Open government is not just a founding principle of our country—it
   is an essential component of popular sovereignty.         As James Madison
   observed, “a people who mean to be their own Governors, must arm
   themselves with the power which knowledge gives.” Letter from James
   Madison to W.T. Barry (Aug. 4, 1822), in The James Madison Papers
   at the Library of Congress, 1723–1859: Series 1, General
   Correspondence.
          Congress has given effect to this founding principle by enacting laws
   such as the Freedom of Information Act, 5 U.S.C. § 552. The premise of
   laws like FOIA, and like the provisions presented in this case, is simple:
   Information about our government should be made available to citizens based
   on their right to know—not on their need to know.
          Members of Congress have echoed this vision. See, e.g., 162 Cong.
   Rec. S1495–96 (daily ed. Mar. 15, 2016) (“[T]he Freedom of Information
   Act is premised on . . . the public’s right to know what their government is
   doing on their behalf. . . . It shouldn’t be incumbent on an American citizen
   asking for information from their own government . . . to come in and prove
   something to be able to get access to something that is theirs in the first
   place.”) (statement of Sen. Cornyn during debate over 2016 amendments to
   FOIA).
          As have various agencies within the Executive Branch. See, e.g., U.S.
   Dep’t of the Treasury, The Freedom of Information Act
   Handbook 1 (July 2010) (under FOIA, “the ‘need to know’ standard has
   now been replaced by a ‘right to know’ standard”).
          The judiciary once reflected this vision as well. In Public Citizen v.
   U.S. Department of Justice, 491 U.S. 440 (1989), for example, the Supreme
   Court noted that “[o]ur decisions interpreting the Freedom of Information



                                        14
Case: 22-50692         Document: 00516490122                Page: 15        Date Filed: 09/29/2022




                                            No. 22-50692


   Act have never suggested that those requesting information under it need
   show more than that they sought and were denied specific agency records.”
   Id. at 449 (emphasis added). “[A] plaintiff suffers an ‘injury in fact’ when
   the plaintiff fails to obtain information which must be publicly disclosed
   pursuant to a statute.” FEC v. Akins, 524 U.S. 11, 21 (1998).
           So under longstanding precedent, plaintiffs do not have to state their
   need to know in order to sue under laws like FOIA.
           The Supreme Court recently altered its approach, however. Under
   current precedent, it is no longer enough to show that the government has
   denied a request for information. “An asserted informational injury that
   causes no adverse effects cannot satisfy Article III.” TransUnion LLC v.
   Ramirez, 594 U.S. _, _, 141 S. Ct. 2190, 2214 (2021) (quotations omitted).
   So mere denial of information, without more, is insufficient to establish injury
   in fact under Article III.1
           To demonstrate Article III injury today, then, plaintiffs must now
   separately identify what “‘downstream consequences’” they will suffer
   “from failing to receive the required information.” Id. In other words, they
   must establish a tangible injury that flows from the denial of the
   information—separate and apart from the denial of the information itself.
           This change in standing jurisprudence may trouble those who believe
   in the foundational importance of open government.                         See, e.g., Erwin
   Chemerinsky, What’s Standing After TransUnion LLC v. Ramirez, 96
   N.Y.U. L. Rev. Online 269, 271, 283 (2021) (“I cannot find a single case


           1
              The Court altered its approach over a number of dissenting voices. See, e.g., id.
   at 2220-21 (Thomas, J., dissenting) (“A statute that creates a private right and a cause of
   action . . . gives plaintiffs an adequate interest in vindicating their private rights in federal
   court. . . . [T]he unlawful withholding of requested information causes ‘a sufficiently
   distinct injury to prove standing to sue.’”) (quoting Public Citizen, 491 U.S. at 449).




                                                  15
Case: 22-50692      Document: 00516490122            Page: 16    Date Filed: 09/29/2022




                                      No. 22-50692


   where a federal court has questioned the standing of a person to challenge the
   denial of a Freedom of Information Act request. But after TransUnion, it is
   unclear whether suits to enforce the Freedom of Information Act still will be
   allowed. . . . It is hard to overstate how dramatic this could be in limiting the
   ability to use under federal laws if the Supreme Court follows this in the
   future.”); cf. Villarreal v. City of Laredo, 44 F.4th 363, 378 (5th Cir. 2022)
   (“Open government is a founding principle of our country.”) (quotations
   omitted).
          But I wonder if there is any real cause for alarm. After TransUnion, it
   may no longer be entirely accurate to say that laws like FOIA are premised
   on the right to know, rather than the need to know. But TransUnion may not
   ultimately prove all that difficult for plaintiffs who wish to assert their
   statutory rights to public information. After all, it’s hard to imagine a plaintiff
   who is willing to go through the trouble to file a lawsuit to obtain public
   information—yet is unable to attach a simple affidavit noting why the plaintiff
   needs that information.
          Consider this case. There may be any number of ways that Plaintiffs
   here can establish a “downstream consequence” that they will suffer if
   denied the information they seek. Perhaps the information is necessary to
   engage in public advocacy about a pressing matter of policy—as was the case
   for Washington Legal Foundation and others in Public Citizen. Perhaps the
   information is essential to furthering Plaintiffs’ mission to protect the voting
   rights of various communities. Perhaps they can articulate yet another need
   for the information.
          As the majority points out, Plaintiffs did not present evidence of a
   downstream consequence in this case. But as counsel for the State of Texas
   repeatedly acknowledged during oral argument, the evidence of injury
   required by TransUnion is “not . . . burdensome.”




                                           16
Case: 22-50692         Document: 00516490122                Page: 17        Date Filed: 09/29/2022




                                            No. 22-50692


           Given the State’s acknowledgment of the low evidentiary burden, it
   would not be surprising if Plaintiffs responded to today’s decision by
   assembling evidence of downstream consequences for a future lawsuit. If
   Plaintiffs do, it will be for the district court to address in the first instance.
   See, e.g., Lopez v. Pompeo, 923 F.3d 444, 447 (5th Cir. 2019) (“A dismissal for
   lack of jurisdiction . . . does not operate as an adjudication on the merits. The
   dismissal permits a second action on the same claim that corrects the
   deficiency found in the first action.”) (cleaned up); Hughes v. United States,
   71 U.S. 232, 237 (1866) (“If the first suit was dismissed for . . . want of
   jurisdiction . . . the judgment rendered will prove no bar to another suit.”).2
           With these observations, I concur in the judgment.




           2
             The panel majority criticizes this paragraph as a “gratuitous argument offering
   the plaintiffs an opportunity to cure the deficiency in their standing and sue again. No such
   issue was raised before us, nor is it appropriate to comment on a party’s future litigation
   strategy.” Ante, at 13 n.12.
            With great respect, I don’t understand the charge. The paragraph above simply
   mirrors what Justice Alito said in California v. Texas, _ U.S. _, _, 141 S. Ct. 2104, 2135 n.9
   (Alito, J., dissenting), involving Texas’s most recent challenge to the Affordable Care Act.
             There, the district court entered judgment on the merits in favor of the plaintiffs.
   That judgment was later reversed for lack of standing—but only after the Court identified
   a potential theory of standing that the plaintiffs simply neglected to present. See id. at 2116;
   see also id. at 2133–35 (Alito, J., dissenting). That led Justice Alito to observe that, “[i]f the
   effect of the Court’s decision is dismissal of this action for lack of Article III jurisdiction,
   the States may file a new action.” Id. at 2135 n.9.
            This case is identical in all relevant respects. Here, as in California, the district
   court entered judgment on the merits in favor of the plaintiffs. Here, as in California, that
   judgment was later reversed for lack of standing—but only after this court identified a
   potential theory of standing that the plaintiffs simply neglected to present. And here, that
   leads me to make the same observation that Justice Alito made in California—that the
   plaintiffs “may file a new action.” Id. The same neutral principles of law should apply
   whether Texas is the plaintiff (as it was in California) or the defendant (as it is here).




                                                  17